Citation Nr: 9905726	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-23 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for histoplasmosis with 
bilateral blindness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to July 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision by the RO.

This matter was previously before the Board in July 1998.  At 
that time, the Board noted that the veteran's appeal had been 
docketed prematurely, before the RO had had an opportunity to 
conclude its development and adjudication of the underlying 
claim.  Consequently, in view of the circumstances, the Board 
returned the claims folder to the RO.

Following further action on the case, the RO returned the 
claims folder to the Board on February 2, 1999.  Thereafter, 
on February 10, 1999, the veteran's representative prepared a 
brief on appeal.  In a separate submission prepared that same 
day, the representative noted that the veteran had requested 
that the appeal be advanced on the Board's docket.  By letter 
dated February 16, 1999, the Board notified the veteran and 
his representative that the request had been granted.


REMAND

The record contains medical evidence indicating that the 
veteran is "legally blind" as a result of presumed ocular 
histoplasmosis.  The record also contains medical opinion 
evidence which suggests that the veteran may have developed 
histoplasmosis in service.  This evidence, taken together, is 
sufficient to establish that the veteran's claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  VA therefore has a duty to 
assist him in developing the facts pertinent to the claim.

In this regard, the Board notes that the record shows that 
the veteran is currently in receipt of disability benefits 
from the Social Security Administration (SSA).  The medical 
records upon which the SSA decision was based, however, are 
not in the file.  Those documents should be obtained in order 
to ensure that his claim is adjudicated on the basis of a 
complete evidentiary record.  See, e.g., Clarkson v. Brown, 4 
Vet. App. 565, 567-68 (1993); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  A remand is therefore required.  38 C.F.R. 
§§ 3.159, 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should obtain the records 
from SSA, request the veteran to provide 
the RO with information regarding any 
evidence of current or past treatment 
for histoplasmosis that has not already 
been made part of the record, and assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1998).  The RO should make an 
effort to ensure that all relevant 
records of VA examination and/or 
treatment have been procured for review.

	2.  After the above development has been 
completed, the RO should take 
adjudicatory action on the veteran's 
claim of entitlement to service 
connection for histoplasmosis with 
bilateral blindness.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


